EXHIBIT 10.1

EXCLUSIVE MARKETING, DISTRIBUTION

AND LICENSE AGREEMENT




This AGREEMENT, effective March 15, 2010, is entered into by VyseTECH Asia Sdn
Bhd, a Malaysian corporation, with its principle place of business at A-1-5 Jaya
One, 72A Jalan Universiti, 46200 Petaling Jaya, Selangor, Malaysia, (herein
called GRANTOR) and Trevenex Resources, Inc., a Nevada corporation, with its
principal place of business at 25 West Cataldo Suite A, Spokane, WA 99202
(herein called GRANTEE).




RECITALS:




A.

   GRANTOR is a technology based company engaged in the business of development,
sales and marketing of mobile Voice over Internet Protocol (“VoIP”) products,
services and mobile VoIP software in wide variety of applications throughout the
world.




B.

   GRANTOR is the legal owner of certain Patent Rights and Technology Rights
under patent application No. 12/164,259 filed with the United States Patent and
Trademark Office.




C.

   GRANTOR has developed and commercialized patented proprietary technology for
a number of applications that include mobile advertising, mobile VoIP calls and
mobile multimedia sharing (collectively “the Products”).




D.

   GRANTEE was originally organized to engage in the mineral exploration
business in North America, but now desires to redirect its business and
represent GRANTOR initially for five (5) years on an exclusive basis in all
markets of the Territory defined below and subject to confirming the market
demand for the Products and meeting certain objectives defined in the Agreement.




E.

   GRANTEE wishes to acquire the exclusive marketing rights for the Products and
related VoIP services for the express purpose of selling GRANTOR’S Products and
related VoIP services on an exclusive basis in all markets of the Territory.
 Subject to reaching certain goals defined in Exhibit A, GRANTEE will be
authorized to continue to sell GRANTOR’S Products and related VoIP services on
an exclusive basis for the term of this Agreement and sell in the Territory on
an exclusive basis.




F.

   GRANTEE does not wish to acquire any right, title and interest in any U.S.
patents or patent applications filed as of the date of this Agreement that
relate to the Products,  mobile VoIP software or source code designed and owned
by GRANTOR.  At a future date and subject to meeting certain commercial
benchmarks defined in this Agreement as Exhibit A, GRANTEE can automatically
continue to market the Products or purchase hardware and software from GRANTOR
and continue selling all products and services developed by GRANTOR in the
Territory on an exclusive basis.




NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, GRANTOR and GRANTEE hereby agree as follows:


1.

 

DEFINITIONS




As used herein, the following capitalized terms or other capitalized terms
defined elsewhere in this Agreement, will have the meanings ascribed thereto
wherever used in this Agreement:








--------------------------------------------------------------------------------

1.1

        “Confidential Information” means any business, marketing, technical,
scientific or other information disclosed by any Party which, at the time of
disclosure, is designated as confidential or proprietary.




1.2

         “Effective Date” shall be March 15, 2010.




1.3

         “Intellectual Property Rights” shall mean all intellectual property
rights, including without limitation, any rights in any invention, patent,
discovery, improvement, know-how, utility model, trade-mark, copyright,
industrial design, trade secrets and all rights of whatsoever nature in mobile
VoIP software, source code development, Confidential Information, and all
intangible rights or privileges owned by GRANTOR, whether or not registered, and
shall include all rights in any applications and granted registrations for any
of the foregoing.




1.4

         “Know-How” means that special knowledge, skill and experience, as
applied to the design or development of software source code or other mobile
VoIP services and products that is possessed by the GRANTOR.




1.5

         “Products” mean mobile VoiP products, services and mobile VoIP
software, including supplementary products or any successor products and all
technology required to commercially sell or market VoIP products and services
developed by GRANTOR and utilized by GRANTEE in the Territory.




1.6

         “Licensed Technology” means all Technology owned or controlled by
GRANTOR as of the date hereof that relates to and is used in the Territory.
 “Owned or controlled” shall include Technology which GRANTOR owns, or under
which GRANTOR is licensed and has the right to grant sub-licenses.




1.7         

“Technology” means public and nonpublic technical or other information, trade
secrets, know-how, processes, formulations, concepts, ideas and all other
intellectual property, including patents, patent applications, trademarks and
trademark applications of any nature whatsoever.




1.8

          “Improvements” mean any improvement or enhancement to any Licensed
Technology covered by the Patent Rights that is prior to the termination date
set forth in Section 13.




1.9

          “Territory” shall mean North America and comprise the countries of
Canada, the United States and Mexico.




1.10

“GRANTOR” means VyseTECH Asia Sdn Bhd, a corporation domiciled in the country of
Malaysia.




1.11

“GRANTEE” means Trevenex Resources, Inc., a corporation domiciled in the state
of Nevada.




1.12

“Minimum Annual Sales Volume” means the annual net purchase value of mobile VoIP
products and services sold to third party customers, including wholesale to
affiliates.  




1.13

“Net Selling Price” means the net sales value of any service or product sold by
GRANTEE or subcontractors of GRANTEE in the Territory, excluding taxes, customs,
fees, transportation and installation expenses, independent from whether the
services have been purchased totally from GRANTOR or has been partially
manufacture by GRANTEE.




1.14

“Parties” means Trevenex Resources, Inc. and VyseTECH Asia Sdn Bhd.




1.15

“Patent Rights” mean (a) the patent pending and pending patent applications (b)
any





2







--------------------------------------------------------------------------------

patent application constituting an equivalent, counterpart, reissue, extension
or continuation (including, without limitation, a continuation in part or a
division0 of any of the foregoing applications, and (c) any patent issued or
issuing upon any of the foregoing applications.




1.16

“Private Label” means the exclusive labeling, trade name and/or trademark for
the VoIP services which may be marketed in the Territory.




1.17

“Product Royalty” means a royalty payment made by the GRANTEE to the GRANTOR on
the products or services sold by GRANTEE in the Territory, which utilize the
GRANTOR’s hardware, mobile VoIP software, business model or technology.




1.18

“Trademarks” means all registered and unregistered trademarks, service marks,
trade names, business names, brand names, product names and any other indicators
of origin, whether registered or unregistered, belonging to either Party.







2.

GRANT OF MARKETING AND DISTRIBUTION RIGHTS




2.1

GRANTOR hereby grants to GRANTEE the right to sell the Products and related
mobile VoIP services in the Territory in all markets on an exclusive basis for a
period of five years from the effective date of this Agreement.  If required,
GRANTEE shall obtain independent certification, various licenses and
verification to operate in the Territory, from the Federal Communications
Commission, if applicable, and state regulatory authorities.




At the end of each business year, beginning with anniversary year three after
the effective date of this agreement, if the GRANTEE has satisfied the defined
objectives of sales defined in Table 1 of Appendix A of this Agreement, the
GRANTEE will have the right to continue to sell the Products and related VoIP
services on an exclusive basis in the Territory.  In the event the objectives
defined in years three through five of Table 1 in Appendix A are not attained at
the end of each business year, this Agreement shall, at the option of the
GRANTOR, automatically revert to a non-exclusive marketing agreement.  




In the event GRANTEE has attained a Minimum Annual Sales Volume of One Million
Dollars (US$1.0 million) at the end of any year, the GRANTEE will have the right
to continue to sell Products and related services on an exclusive basis in the
Territory.   In the event GRANTEE fails to meet the Minimum Annual Sales Volume
for two consecutive years, the right to sell the Products and related services
on an exclusive basis will expire automatically in the subsequent year, unless
GRANTOR agrees to extend the right for any reasonable term by written notice.




               (a)

The Parties agree that any Improvements, design changes, modifications or
developments of the Product or mobile VoIP software, made by GRANTOR shall be
available to GRANTEE in the Territory at no additional cost.  In the event
GRANTOR makes application for any new patent, GRANTEE shall have the right,
during the term of this agreement, to use the Patent for $1.00 and other good
and valuable consideration, regarding any newly developed product, process or
technology under this Agreement.




(b)

> > > The Parties further agree that any Improvements, design changes,
> > > modifications, discoveries or developments related to the Product or
> > > mobile VoIP software made by GRANTEE, may, at the sole option of the
> > > GRANTOR, be patented by the GRANTOR and may be utilized in the Territory
> > > by the GRANTEE, so long as the nature of this Agreement remains exclusive.
> > >  In this regard, the agent or employee of the GRANTEE who is responsible
> > > for the improvement, design changes, modifications, discoveries or
> > > developments of the Product agrees to execute any and all documents
> > > required to assign all right, title and interest to Improvements to the
> > > GRANTOR for $1.00 and other good and valuable consideration.  GRANTEE
> > > shall promptly inform GRANTOR of any such





3







--------------------------------------------------------------------------------

> > > Improvements and take all necessary steps to assist the GRANTOR in filing
> > > an application for a new patent or a continuation in part of an existing
> > > patent. GRANTOR shall grant to GRANTEE, for no consideration and pursuant
> > > a standard Product Royalty, a license for Improvements in the Territory.
> > > Any Improvements, design changes, modifications or developments of the
> > > Product or Technology by GRANTEE are construed to be a part of this
> > > Agreement and GRANTEE shall be bound to all terms and conditions contained
> > > in this Agreement.




2.2

GRANTOR further grants to GRANTEE, the right to use any registered or not
registered Trademark, owned, acquired, developed or filed for by the GRANTOR,
relating to the Product or the Licensed Technology.




2.3

The rights granted pursuant to Section 2 are subject to meeting the criteria
defined in Exhibit A attached, shall be exclusive in nature, for a period of
five years with an option to extend for an additional five years, so long as the
minimum sales volume is maintained, as outlined in Exhibit A.  GRANTEE does not
have the right to grant Sublicenses during the term of this Agreement without
first receiving prior written approval from the GRANTOR.




2.4

Subject to mutual agreement and meeting the criteria defined in clause 3.1 of
this Agreement, the GRANTEE has the right to sell the Products and related
services in the Territory. A condition of this Agreement requires the GRANTEE to
purchase all components listed on Appendix A from the GRANTOR during the term of
this Agreement. GRANTOR hereby agrees to provide components to GRANTEE on terms
no less favorable that supplied to any other third party or other GRANTEE of the
GRANTOR.  


3.

LICENSE FEES AND ROYALTIES




3.1

In consideration of rights granted by GRANTOR to GRANTEE under this Agreement,
GRANTEE will pay GRANTOR the following:




3.1.1

Within one hundred and eighty (180) days of the Effective Date of this
Agreement, as a one time only Fee, pay to GRANTOR, Five Hundred Thousand Dollars
(US$500,000), which shall be non-refundable and credited against the Product
Royalty called for under Section 3.1.2.




3.1.2

A royalty equivalent to two percent (2%) of the gross sales by GRANTEE due and
payable on or before each anniversary of the Effective Date of this Agreement.
 The royalty will remain due in perpetuity and continue to be paid beyond the
life of any Patents.  




3.2

Payments and accounting are to be made quarterly within thirty days of the
quarter just ending.







4.

RIGHT OF FIRST REFUSAL




4.1

In the event GRANTOR proposes to sell, transfer or otherwise dispose the Patent,
GRANTOR shall first offer GRANTEE the right to purchase the Patent based upon
terms and conditions to be mutually agreed.







5.

OBLIGATIONS OF GRANTEE




GRANTEE undertakes and agrees with GRANTOR the following and all other terms and
conditions of the Agreement:








4







--------------------------------------------------------------------------------

5.1

except as authorized by GRANTOR, not to act in a way which will incur any
liabilities to GRANTOR nor to pledge the credit of GRANTOR;




5.2

to promote the Products and related services with all due care and diligence and
to seek to improve GRANTOR’s goodwill;




5.3

to comply with all reasonable and lawful instructions of GRANTOR from time to
time concerning the promotion and sale of the Products and related services, and
generally to carry out its services under this Agreement in such manner as it
thinks best to promote the interests of GRANTOR;




5.4

to allow GRANTOR to access its customers’ particulars where necessary for any
verification or for internal business or for such other purpose which can
promote and market the products and services of GRANTOR except where it will
cause any disadvantage to the commercial interests to GRANTEE;




5.5

to promptly inform GRANTOR of any feedback from its customers or any complaint
on the Products and related services;




5.6

to keep GRANTOR fully informed of its activities concerning the promotion and
sale of the Products and related services. GRANTEE shall provide an up to date
accurate and a forecast usage of the Products and related services as and when
requested by GRANTOR from time to time;




5.7

to keep GRANTOR fully and promptly informed of conditions and developments in
the market for use of the Products (whether advantageous or disadvantageous to
GRANTOR);




5.8

to do nothing that would tend to discredit, injure the reputation of, or reflect
adversely upon GRANTOR or its products or services.




5.9

to provide a named representative who will liaise with GRANTOR on all matters
relating to this Agreement.







6.

OBLIGATIONS OF GRANTOR




GRANTOR undertakes and agrees with GRANTEE the following and all other terms and
conditions of the Agreement:




6.1

to provide pre and post–sale support;




6.2

to provide a named representative who will liaise with GRANTOR on all matters
relating to this Agreement.




6.3

to attend to any enquiries or complaint on the Products and related services
from GRANTEE or its customers.







7.

EXPORT




7.1

GRANTEE shall be limited to the selling the Products and related services in the
Territory. GRANTEE shall not export the Product or engage in or provide services
to third parties outside the Territory without prior written consent and
authorization by GRANTOR.








5







--------------------------------------------------------------------------------




8.

CONFIDENTIALITY




8.1

GRANTEE, GRANTEE’s agent and affiliates and GRANTEE's employees shall not
disclose any Proprietary Information, Trade Secrets, Technical and Scientific
information, Know-How or other Confidential Information expressly or implied
disclosed by GRANTOR to GRANTEE without the expressed written permission of
GRANTOR.




8.2

GRANTEE at the option of the GRANTOR shall sign a separate Confidentiality
Agreement relative to any Proprietary Information, Trade Secrets, Technical and
Scientific information, Know-How or other Confidential Information disclosed by
GRANTOR to GRANTEE.







9.

PRIVATE LABEL




9.1

All Product(s) used pursuant to this Agreement, may be used under any
Trademark(s) developed or owned by the GRANTOR or a Trademark developed and
owned by the GRANTEE.  In the event that any Trademark utilized by the GRANTEE,
is in conflict with another company operating within the Territory, any
different such Private Label selected by GRANTEE may be used.




9.2

The Private Label of the Product shall comply with the appropriate regulations
of all governmental agencies of the countries within the Territory.




9.3

As long as this AGREEMENT or any modification or extension thereof remains in
force and effect, GRANTEE shall own each such Private Label or trademark to be
used exclusively by GRANTEE on the Product in the Territory.







10.

PAYMENTS AND REPORTS




10.1

Not later than the last day of each January, April, July and October, GRANTEE
shall furnish to GRANTOR a written statement in such detail as GRANTOR may
reasonably require of all amounts due pursuant to Section 3.1 for the quarterly
periods ended the last days of the preceding March, June, September and December
and shall pay to GRANTOR, all amounts due to GRANTOR.  This report must include:




(a)  the total sales for each quarter ending March 31, June 30, September 30 and
December 31




(b)   the calculation of royalties thereon due to GRANTOR




10.2

Payments provided for in this Agreement, when overdue, shall bear interest at a
rate per annum equal to two percent (2%) in excess of the "Prime Rate" published
by the U.S. Edition of "The Wall Street Journal" at the time such payment is
due, and for the time period until payment is received by GRANTOR.




10.3

If this Agreement is for any reason terminated before all of the payments herein
provided for have been made, GRANTEE shall immediately submit a written report
as to GRANTEE’s efforts and accomplishments in diligently commercializing the
Licensed Technology in the Territory, and pay to GRANTOR any remaining unpaid
balance even though the due date as above provided has not been reached.


11.

 

REPRESENTATIONS AND DISCLAIMER OF WARRANTIES








6







--------------------------------------------------------------------------------

11.1

Nothing in this AGREEMENT shall be deemed to be a representation or warranty by
GRANTOR of the validity of any Patents, Provisional Patent Applications, Patents
that may issue, Patent Applications and Improvements. GRANTOR shall have no
liability whatsoever to GRANTEE on account of any injury, loss or damage of any
kind or nature, sustained by, or any damage assessed or asserted against, or any
other liability incurred by or imposed upon GRANTEE arising out of or in
connection with, or resulting from:




(a)

The transport, assembly, installation, use, sale or maintenance of the server
complex or the mobile VoIP software; or




(b)

Any advertising or other promotional activities with respect to any of the
foregoing.




GRANTEE shall hold GRANTOR, and its partners, agents or employees harmless in
the event GRANTOR, or its officers agents or employees, is held liable.




11.2

GRANTOR shall have the right to file, prosecute and maintain Patent
Applications, Provisional Patents and Improvements that are the property of
GRANTOR and shall have the right to determine whether or not, and where to file
a patent application or to abandon the prosecution of any patent or patent
application.


12.

 

PRODUCT LIABILITY




12.1

GRANTEE will purchase Product Liability Insurance before selling any Product(s)
for a minimum cover of Fifty Thousand Dollars (US 50,000) for personal and
material damages and list GRANTOR as an additional insured party on the policy,
at no additional expense to GRANTOR.




12.2

GRANTEE shall, immediately it becomes aware of a matter which may result in a
claim whether against GRANTEE or against GRANTOR:




i)

give notice to GRANTOR of the details of the matter;




ii)

afford access to GRANTOR and permit copies to be taken of any materials, records
 or documents as GRANTOR may require to take action under sub- Clause 12.2(iii);




iii)

allow GRANTOR the exclusive conduct of any proceedings and/or take whatever
action as GRANTOR shall direct to defend or resist the matter, including the use
of professional advisers nominated by GRANTOR; and




iv)

not admit liability or settle the matter without the prior written consent of
GRANTOR.




In the event the GRANTOR become a co-defendant in any legal action filed in the
Territory, GRANTEE will at its sole expense retain a legal firm to represent
both the GRANTOR and the GRANTEE. GRANTEE assumes any and all legal costs
related to the legal action. GRANTEE will indemnify the GRANTOR to the fullest
extent possible by law and pay all costs related to any legal action whereby the
GRANTOR is named as a co-defendant.




12.3

GRANTEE undertakes to maintain appropriate up-to-date and accurate records to
enable the immediate recall of any of the Products from the customers. These
records shall include records of deliveries to customers (including details of
batch numbers, quantities, delivery date, name and address of customer, and
telephone number and fax number (and e-mail address if available)).  GRANTEE
shall provide access to this data as GRANTOR may require without restriction.








7







--------------------------------------------------------------------------------




13.

Term and Termination.




13.1

Term and Expiration. The term of this Agreement is for Five (5) years from date
of this Agreement.  The Agreement shall automatically be renewed for a further
five year period unless and until terminated by either party, in writing, no
later than 30 days before the end of the term so long as the GRANTEE is in good
standing with all terms and conditions contained in this agreement. If the
parties continue to do business with each other after such termination without
full documentation, the relevant terms hereof will continue to govern the
relationship unless otherwise expressly agreed in writing and except that the
relationship may be terminated unilaterally by either party merely by ceasing to
do business with the other.




13.2

Termination by GRANTEE.  This Agreement may be terminated by GRANTEE without
penalty for convenience by providing sixty (60) days prior written notice to
GRANTOR.  Upon termination GRANTOR will fill all previously accepted purchase
orders from GRANTEE provided that GRANTEE is in good credit standing.




13.3

Termination for Cause.  Either party may, without penalty, terminate this
Agreement or cancel any purchase order, effective upon written notice to the
other party in any one of the following events;




13.3.1

  The other party materially breaches this Agreement and such breach remaining
uncured for thirty (30) days following written notice of breach by the
non-breaching party, provided, however, such thirty (30) day period shall be
extended until the cure is completed, if the nature of cure reasonableness
requires more than thirty (30) days to complete and the breaching party
commences the cure within the thirty (30) day period and thereafter continuously
and diligently pursues the same to conclusion;




13.3.2

  Any causes as set forth in Section 17 Force Majeure which delays the other
party’s performance for more than thirty (30) days; or




13.3.3

  The other party becomes insolvent or seeks protection under any bankruptcy,
receivership, trust deed, creditors’ arrangement, composition or comparable
proceeding, or if any such proceeding is instituted against the other and not
dismissed or vacated within thirty (30) days.




13.4

Effect of Termination.  In the event of termination of this Agreement, the
provisions of this Agreement shall continue to apply to all purchase orders
accepted by GRANTOR prior to the effective date of such termination and to all
specific assignments or projects which have commenced prior to the effective
date of such termination.  Termination of this agreement shall not however,
relieve or release either party from making payments that may be owing to the
other party under the terms of this Agreement.  The word "termination", used
elsewhere in this agreement, is to read, except where the contrary is
specifically indicated, as omitting from their effect, the following rights and
obligations, all of which survive any termination to the degree necessary to
permit their complete fulfillment or discharge:




(a)

GRANTEE's obligation to supply a sales report as specified in this Agreement;




(b)

GRANTOR's right to receive or recover, and GRANTEE's obligation to pay
royalties, including accrued or accruable for payment at the time of any
termination;




(c)

GRANTEE's obligation to maintain records under Section 16 of this Agreement;




(d)

licenses, releases and agreements of non-assertion running in favor of customers
or





8







--------------------------------------------------------------------------------

transferees of GRANTEE in respect to products sold or transferred by GRANTEE
prior to any termination and on which Royalties shall have been paid as provided
in paragraph 3.1.2 of this Agreement;




(e)

Any cause of action or claim of GRANTOR accrued or to accrue, because of any
breach or default by GRANTEE.




f)

GRANTEE`s right or obligation to maintain the Product in terms of this agreement
unless GRANTEE informs GRANTOR that it wishes to discontinue the exercise of
such rights.




13.5

No Liability.  Neither party shall incur any liability whatsoever for any
damage, loss or expenses of any kind suffered or incurred by the other (or for
any compensation to the other) arising from or incident to any termination of
this Agreement by such party that complies with the terms of this Agreement
whether or not such party is aware of any such damage, loss or expenses.







14.

DISPUTES AND ARBITRATION




14.1

Initial Consultation and Negotiation. In the event a dispute between GRANTOR and
GRANTEE rises under the Agreement or a party's performance there under, the
matter shall first be escalated to GRANTORS’s President and GRANTEES's President
in an attempt to settle such dispute through consultation and negotiation in
good faith and a spirit of mutual cooperation.




14.2

Continued Performance. Except where prevented from doing so by the matter in
dispute, the parties agree to continue performing their obligations under this
Agreement while any good faith dispute is being resolved unless and until such
obligations are terminated by the termination or expiration of this Agreement.




14.3

Arbitration. Any controversy or dispute arising out of or in connection with
this Agreement, its interpretation, performance, or termination, which the
parties are unable to resolve within a reasonable time after written notice by
one party to the other of the existence of such controversy or dispute, may be
submitted to arbitration by either party and if so submitted by either party,
shall be finally settled by arbitration conducted in accordance with the rules
of conciliation and arbitration of the Chamber of Commerce in effect on the date
hereof. Arbitration will be done by three arbitrators, one each to be proposed
by the GRANTOR and GRANTEE, and the third to be proposed by the Chamber of
Commerce. Any such arbitration shall take place in the City of Seattle, WA.
 Such arbitration shall be conducted in the English language and the arbitrators
shall apply the laws of the state of Washington.




14.4

The institution of any arbitration proceeding hereunder shall not relieve
GRANTEE of its obligation to make payments accrued hereunder pursuant to Section
3 hereof to GRANTOR during the continuance of such proceeding. The decision by
the arbitrators shall be binding and conclusive upon the parties, their
successors, and assigns and they shall comply with such decision in good faith,
and each party hereby submits itself to the jurisdiction of the courts of the
place where the arbitration is held, but only for the entry judgment with
respect to the decision of the arbitrators hereunder.  Notwithstanding the
foregoing, judgment upon award may be entered in any court where the arbitration
takes place, or any court having jurisdiction.


15.

LITIGATION




15.1

Each party shall notify the other party in writing of any suspected
infringement(s) of any Patent(s) or Patent(s) that may issue, Patent
Applications, Provisional Patent Applications and Improvements and registered
Trademarks in the Territory, and shall inform the other party of any





9







--------------------------------------------------------------------------------

evidence of such infringement(s).




15.2

GRANTOR shall have the first right to institute suit for infringement(s) in the
Territory. GRANTEE agrees to join as a party plaintiff in any such lawsuit
initiated by GRANTOR, if requested by GRANTOR, with all costs, attorney fees,
and expenses to be paid by GRANTOR. However, if GRANTEE does not institute suit
for infringement(s) within ninety (90) days of receipt of written notice from
GRANTEE of GRANTOR’s desire to bring suit for infringement in its own name and
on its own behalf, then GRANTEE may, at its own expense, bring suit or take any
other appropriate action.




15.3

If this Agreement is non-exclusive at the time of infringement(s), the sole
right to institute suit for infringement and to recover damages shall rest with
GRANTOR.




15.4

GRANTEE shall be entitled to any recovery of damages resulting from a lawsuit
brought by it pursuant to paragraph 14.1. GRANTOR shall be entitled to recovery
of damages resulting from any lawsuit brought by GRANTOR to enforce any patent
that may issue pursuant to paragraph 15.1.




15.5

Either party may settle with an infringer without the prior approval of the
other party if such settlement would not affect the rights of the other party
under any existing Patent, Patent that may issue, Patent Applications,
Improvements, Provisional Patent Applications and registered Trademarks.




16.

RECORDS




GRANTEE shall keep accurate records of all operations affecting payments
hereunder, and shall permit GRANTOR or its duly authorized agent to inspect all
such records and to make copies of or extracts from such records during regular
business hours throughout the term of this Agreement and for a reasonable period
of not less than three (3) years thereafter.




17.

FORCE MAJEURE.  




Neither party shall be liable to the other for its failure to perform any of its
obligations hereunder during any period in which such performance is delayed by
circumstances beyond its reasonable control, including, but not limited to
earthquake, fire, flood, war, embargo, strike, riot, inability to secure
materials or transportation facilities, or the intervention of any government
authority.







18.

INDEMNIFICATION  




GRANTEE agrees to indemnify and hold GRANTOR and its officers, directors,
employees and agents harmless from any damages, costs (including attorney’s fees
and costs) or other liabilities arising from claims by any other party resulting
from GRANTEE’s representation of the Products and related services in a manner
inconsistent with GRANTOR’s product descriptions and warranties.


19.

 

NON-ASSIGNABILITY




The parties agree that this agreement imposes obligations on GRANTEE. GRANTEE
shall not assign any rights under this Agreement without the prior written
consent of GRANTOR.  Notwithstanding the foregoing, GRANTEE shall be permitted
to assign any rights under this Agreement to any of its subsidiary companies.
 GRANTOR may assign their rights hereunder. This provision shall not apply in
the event a Party changes its name or as part of the sale of the Party's
business.





10







--------------------------------------------------------------------------------


20.

 

SEVERABILITY




20.1

The parties agree that if any part, term or provision of this Agreement shall be
found illegal or in conflict with any valid controlling law, the validity of the
remaining provisions shall not be affected thereby.




20.2

In the event the legality of any provision of this agreement is brought into
question because of a decision by a court of competent jurisdiction, GRANTOR, by
written notice to GRANTEE, may revise the provision in question or may delete it
entirely so as to comply with the decision of said court.







21.

NON-USE OF GRANTOR’S NAME




In publicizing anything used under this Agreement, GRANTEE shall not use the
name of GRANTOR or otherwise refer to any organization related to GRANTOR,
except with the written approval of GRANTOR. GRANTEE is authorized to make
public the name of the GRANTOR and describe the contractual relationship between
the GRANTOR and GRANTEE if the disclosures are a requirement and pursuant to the
requirements of the Securities Act of 1933 and 1934.







22.

WAIVER, AMENDMENTS




22.1

The waiver of a breach hereunder may be affected only by a written notification
signed by the waiving party and shall not constitute a waiver of any other
breach.




22.2

No provision of this Agreement shall be varied, altered or a missing provision
may be added only by a writing signed by both parties.







23.

APPLICABLE LAW




This Agreement shall be constructed in accordance with the laws of the state of
Washington.




24.

NOTICES UNDER THE AGREEMENT




For the purpose of all written communications and notices between the parties,
their addresses shall be:




GRANTOR:

A-1 -5 Jaya One

72A Jalan Universiti

46200 Petaling Jaya

Selangor

Malaysia

Fax:

(603) 7957 8310

Attention:  Executive Director




GRANTEE:

25 West Cataldo, Suite A

Spokane, WA 99202

United States

Fax:  (509) 468 3203

Attention:  President & CEO





11







--------------------------------------------------------------------------------




or any other addresses of which either party shall notify the other party in
writing.







26.

RESPONSIBILITY OF TRAINING, TRANSFER AND ASSISTANCE




The GRANTEE agrees to provide the necessary funds to cover all costs associated
with the training of GRANTEE’s employees, transfer of Know How and data, as well
as any kind of special assistance, whether traveling to the GRANTOR’s place of
business, preparation and adaptation of documents and technology or financing
the travel, wages, and associated costs of the GRANTOR’S employee(s) in coming
to the GRANTEE’s chosen place of business.







27.

INTERRUPTION OF PRODUCTION




The GRANTEE realizes that in meeting the terms of this License Agreement,
particularly the territorial sales requirements to maintain exclusivity, is
dependent upon the GRANTOR’s ability to develop, test and deliver Products and
Components to the GRANTEE in a timely manner. If the thresholds indicated in
Table 1 of Appendix A cannot be met by the GRANTEE due to the non-performance or
unreasonable performance of the GRANTOR, this shall not be deemed a breach of
responsibility on the part of the GRANTEE and it shall not impact GRANTEE’s
right to maintain exclusivity or terminate this Agreement hereto.







28.

EXECUTION IN COUNTERPARTS.




This Agreement may be executed in counterparts, each of which counterparts, when
so executed and delivered, shall be deemed to be an original, and all of which
counterparts, taken together, shall constitute one and the same instrument.







IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.







VyseTECH Asia Sdn Bhd




By:    /s/ Ponniah Alagan

        Ponniah Alagan

        Executive Director










Trevenex Resources, Inc.




By:   /s/ Scott Wetzel

       Scott Wetzel

       President & CEO





12







--------------------------------------------------------------------------------

APPENDIX A




To retain the benefit of the “ Exclusive License”, GRANTEE must in each
subsequent year of the Term, beginning in the third anniversary year after the
Effective Date of this Agreement, sell in the Territory to customers of GRANTEE
Products and Services to the net purchase value specified in column 2 of Table
1.




Table 1




  Year

  Dollars of Sale Thresholds




    3

 

   $3.0 million




    4




   $4.0 million   

 

    5




   $5.2 million




Thereafter in each year




  An increase of $1.5 million




































































13





